                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

FREDDY S. RODRIQUEZ,

                     Plaintiff,                                8:18CV397

       vs.
                                                           MEMORANDUM
                                                            AND ORDER
HABITAT FOR HUMANITY
OMAHA,

                     Defendant.

       This matter is before the court on Plaintiff’s “Motion to Show Cause”
(“Motion”) (filing no. 7), which is Plaintiff’s response to the court’s order (filing no.
6) requiring him to show cause why this case should not be dismissed for his failure
to file suit within 90 days of receipt of a right-to-sue letter from the Equal
Employment Opportunity Commission (“EEOC”). Specifically, the court
determined that Plaintiff received the right-to-sue notice from the EEOC on May 19,
2018, but did not file suit until August 20, 2018 (93 days after receiving the right-
to-sue notice). (Filing No. 6 at CM/ECF p. 5.) On November 30, 2018, Plaintiff filed
the Motion, arguing that the 90-day filing period should be tolled because he was
homeless, “not mentally stable,” and “under medical care.” (Filing No. 7.)

       In Turner v. Bowen, 862 F.2d 708 (8th Cir. 1988), the Eighth Circuit Court of
Appeals explained the kinds of circumstances that can support the equitable tolling
of a limitations period:

      Generally, equitable circumstances that might toll a limitations period
      involve conduct (by someone other than the claimant) that is misleading
      or fraudulent. Smith v. McClammy, 740 F.2d 925, 927 (11th Cir. 1984)
      (Title VII case). “Equitable tolling thus far has been allowed only in
      those cases where the government has hindered a claimant’s attempts
      to exercise her rights by acting in a misleading or clandestine way.”
      Wong v. Bowen, 854 F.2d 630, 631 (2d Cir. 1988) (equitable tolling
      denied even though claimant for social security disability benefits
      asserted that illness prevented her from timely filing an action in federal
      district court). And this court has recognized the principle that
      “ignorance of legal rights does not toll a statute of limitations.” Larson
      v. Am. Wheel & Brake, Inc., 610 F.2d 506, 510 (8th Cir. 1979).

Turner, 862 F.2d at 710; see also Hill v. John Chezik Imports, 869 F.2d 1122, 1124
& n.2 (8th Cir. 1989) (cataloguing the types of instances in which waiver or equitable
tolling is warranted and noting that courts have generally reserved the remedy of
equitable tolling for circumstances which are truly beyond the control of the plaintiff
or when the conduct of the respondent has lulled the plaintiff into inaction).
Equitable tolling, however, is an exceedingly narrow window of relief.

        In the Motion, Plaintiff alleges that, in September 2017, he “became homeless
and started residing in his car and using his brother’s address as a mailing address”
and that he “remained homeless until about June or July 2018.” (Filing No. 7 at
CM/ECF p. 1.) Accepting the allegations in Plaintiff’s Motion as true, Plaintiff was
homeless only a part of, but not the entire, 90-day period. Even if Plaintiff was
homeless until the end of July 2018, he had approximately two weeks to file suit and
still be within the 90-day time period. Plaintiff also alleges that, on or about March
2018, he had a mental breakdown and attempted suicide, which resulted in a three-
hour stand-off with the Omaha Police Department and subsequent hospitalization.
(Id.) He further alleges that he was treated at the Lasting Hope Mental Facility three
days before this incident. (Id.) Plaintiff has failed to allege or show that any of these
events occurred during the 90-day filing period.

       Further, Plaintiff’s allegations of homelessness, mental health issues, medical
treatment, and hospitalizations do not demonstrate the existence of “extraordinary
circumstances” that prevented him from meeting the 90-day filing deadline. See
Apionishev v. Columbia Univ., 2011 WL 1197637, at *6 (S.D.N.Y. Mar. 25, 2011)
(unpublished opinion) (“Homelessness and depression or illness alone are not
sufficient to justify equitable tolling, and Apionishev does not explain how these

                                           2
factors precluded the timely filing of his claims.”) (footnote omitted). Indeed,
Plaintiff admits receiving the right-to-sue notice and states that, upon receiving the
notice, he “tried to retain an attorney to handle his complaint to no avail, so he got
help filing the complaint from the court’s website.” (Filing No. 7 at CM/ECF p. 1.)
This demonstrates that he was able to pursue his suit (by using the court’s website
for help to file the complaint) despite his hardships. His unsuccessful search for
counsel does not warrant equitable tolling. See Jihad v. Hvass, 267 F.3d 803, 805-
07 (8th Cir. 2001). In addition, Plaintiff has not alleged that Defendant prohibited
him from filing a timely suit or that the EEOC or the court somehow denied Plaintiff
the opportunity to comply with the 90-day rule.

      The court finds that Plaintiff has failed to show that equitable or exceptional
circumstances exist that warrant tolling of the 90-day time period.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff’s “Motion to Show Cause” (“Motion”) (filing no. 7) is denied.

      2. Plaintiff’s Complaint (filing no. 1) is dismissed with prejudice.

      3. A separate judgment will be entered in accordance with this Memorandum
         and Order.

      Dated this 10th day of December, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          3
